Exhibit 10.3

 



EAST STONE ACQUISITION CORPORATION

25 Mall Road, Suite 330

Burlington, MA 01803

 

February 19, 2020

 

East Stone Capital Limited

25 Mall Road, Suite 330

Burlington, MA 01803

Attn: Sherman Xiaoma Lu

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between East Stone Acquisition Corporation (the
“Company”), on the one hand, and East Stone Capital Limited (“East Stone”) on
the other hand, dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on The
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

 

(i) East Stone shall make available, or cause to be made available, to the
Company, at 25 Mall Road, Suite 330, Burlington, MA 01803 (or any successor
location provided by East Stone), certain office space, administrative support,
and employees of East Stone as may be reasonably required by the Company from
time to time, including in connection with due diligence and related services in
connection with the Company’s search for a target company. In exchange therefor,
the Company shall pay East Stone the sum of $10,000 per month on the Listing
Date and continuing, payable quarterly, thereafter until the Termination Date
(up to a maximum of $120,000 in the aggregate); provided, that no salaries or
fees will be paid from this monthly amount to members of the Company’s
management team; and

 

(ii) East Stone hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.







 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 



 

 



 

  Very truly yours,       EAST STONE ACQUISITION CORPORATION         By:  /s/
Xiaoma (Sherman) Lu     Name: Xiaoma (Sherman) Lu     Title:   Chief Executive
Officer

 

AGREED TO AND ACCEPTED BY:

 

EAST STONE CAPITAL LIMITED

  

By:   /s/ Chunyi (Charlie) Hao   Name:  Chunyi (Charlie) Hao   Title: Managing
Director  



 

[Signature Page to Administrative Support Agreement]

 

 

 



 

 

 

